EX-10.1 2 ex10_1.htm EXHIBIT 10.1

Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Employment Agreement”), dated as of December 1,
2010, by and between STEVEN MADDEN, LTD., a Delaware corporation with offices at
52-16 Barnett Avenue, Long Island City, N.Y. 11104 (the “Company”), and AWADHESH
SINHA, an individual residing at 46 School House Lane, Roslyn Heights, N.Y.
11577 (the “Executive”).

WITNESSETH:

WHEREAS, the Executive has served as the Chief Operating Officer of the Company
since July 1, 2005; and

WHEREAS, pursuant to the terms of the Executive’s existing employment agreement,
dated June 2005, as amended, the employment agreement will expire by its terms
on December 31, 2010; and

WHEREAS, the Company desires to continue to retain the services of the Executive
and the Executive desires to continue his employment with the Company and, as
such, the parties have determined to enter into a new employment agreement,
setting forth the terms and conditions upon which the Executive shall continue
to be employed by the Company and upon which the Company shall compensate the
Executive from and after January 1, 2011 (the “Effective Date”);

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Employment
Agreement, the parties hereby agree as follows:

Section 1. Employment. The Company shall employ the Executive in its business,
and the Executive shall continue to work for the Company as its Chief Operating
Officer, subject to the terms and conditions set forth in this Employment
Agreement.

Section 2. Duties.

2.1 Duties. The Executive shall perform such duties as may reasonably be
assigned to him from time to time by the Chief Executive Officer of the Company
and agrees to abide by all By-laws, policies, practices, procedures and rules of
the Company. During the Term (as defined below), the Executive shall devote all
of his business time to the performance of his duties hereunder unless otherwise
authorized by the Board of Directors. Without limiting any policies, practices,
procedures or rules of the Company otherwise applicable, the Executive also
agrees that he shall not take personal advantage of any business opportunities
which arise during his employment and which may benefit the Company. All
material facts regarding such opportunities must be promptly reported to the
Chief Executive Officer for consideration by the Company.



 

--------------------------------------------------------------------------------

2.2 Service as Officer. During the Term (as defined below), the Executive shall,
if elected or appointed, serve as (a) an officer of any subsidiaries of the
Company and/or entities affiliated with the Company in existence or hereafter
created or acquired and (b) a director of any such subsidiaries of the Company
and/or entities affiliated with the Company in existence or hereafter created or
acquired, in each case, without any additional compensation for such services.

Section 3. Term of Employment.

3.1 Term. The term of the Executive’s employment, unless sooner terminated in
accordance with the provisions set forth herein, shall be for a period of 3
years commencing on the Effective Date and expiring on December 31, 2013 (the
“Initial Term”). Thereafter, unless sooner terminated in accordance with the
provisions set forth herein, this Employment Agreement shall be automatically
renewed for successive one-year terms (each, a “Renewal Term” and the Initial
Term and any such Renewal Term, collectively, the “Term”) on the same terms set
forth herein unless at least 120 days prior to the expiration of the Initial
Term or 90 days prior to the expiration of any Renewal Term, either party
notifies the other party in writing that he or it is electing to terminate this
Employment Agreement at the expiration of the then-current Term. If the Company
notifies the Executive in writing of its intention not to renew this Employment
Agreement (other than for Cause or Total Disability as set forth in Sections 5.3
and 6), the Executive shall receive in cash an amount equal to the then-current
Base Salary prorated from the expiration of the then-current Term through 90
days after the expiration of the then-current Term, payable to the Executive at
such regular weekly, biweekly or semi-monthly time or times as the Company makes
payment of its regular payroll in the regular course of business.

3.2 Expiration. Upon the expiration of the Term or the earlier termination of
the Executive’s employment with the Company for any reason whatsoever, the
Executive shall be deemed to have resigned as an officer of the Company and of
each and every subsidiary thereof for which he serves as an officer.

Section 4. Compensation and Benefits of Executive.

4.1 Base Salary. In consideration of the Executive’s services to the Company
during the Term, the Company shall pay to the Executive a base salary at the
rate of Five Hundred Seventy-Five Thousand Dollars ($575,000) per annum (“Base
Salary”), less such deductions as shall be required to be withheld by applicable
laws and regulations. The Base Salary payable to the Executive shall be paid at
such regular weekly or semi-monthly intervals as the Company makes payment of
its regular payroll in the regular course of business.

4.2 Automobile Allowance. The Company shall, at the direction of the Executive,
either reimburse the Executive for, or directly pay the cost of, the lease of an
automobile during the Term and all usual expenditures in collection therewith
(i.e. fuel, insurance, parking, customary maintenance and repairs) in an amount
not to exceed $1,750.00 per month, less such deductions as shall be required to
be withheld by applicable law and regulations. Any reimbursements by the Company
pursuant to this Section 4.2 shall be subject to, and made in accordance with,
Section 5.7(b) hereof.



2
 

--------------------------------------------------------------------------------

4.3 Restricted Stock Award. The Company shall grant to the Executive, as
additional compensation, 35,000 shares of the Company’s common stock, $0.0001
per share, subject to certain restrictions (the “Restricted Common Stock”), such
grant to be made under the Company’s 2006 Stock Incentive Plan, as amended,
concurrently with the execution of this Employment Agreement. The terms and
conditions of the Restricted Common Stock shall be as set forth in a Restricted
Stock Award Agreement entered into by the Company and the Executive and the
shares of Restricted Common Stock shall vest and cease to be subject to
restrictions as to 11,666 shares on the first anniversary of the grant date and
as to 11,667 shares on each of the second and third anniversaries of the grant
date.

4.4 Bonus. During the Term, the Executive shall be eligible for such additional
annual compensation and/or bonus as shall be determined from time to time by the
Board of Directors of the Company or a committee thereof in its sole discretion.

4.5 Clawback of Incentive Compensation. Notwithstanding any provision in this
Employment Agreement to the contrary, the Executive agrees that any bonus or
other incentive-based compensation that the Executive receives, or has received,
from the Company during the period of the Executive’s employment or following
the termination of the Executive’s employment with the Company shall be subject
to recovery or “clawback” by the Company and repayment by the Executive, upon
demand, if, upon the determination of the Board of Directors or the Compensation
Committee thereof or any applicable governmental or regulatory agency, such
bonus or other incentive-based compensation was based on either (a) materially
inaccurate financial statements or any other materially inaccurate performance
metric criteria or (b) financial statements or performance metrics that
subsequently are restated or revised based upon the advice and recommendation of
the Company’s internal auditor or independent auditors, or following the
Company’s consultation with the Securities and Exchange Commission; provided
that no bonus or other incentive-based compensation or award shall be subject to
clawback more than 3 years after being paid or awarded to the Executive unless
such repayment demand is made based upon the fraud or intentional misconduct of
the Executive, in which event the demand period shall not be limited to 3 years.
The Executive shall repay such compensation to the Company within 30 calendar
days of receipt of written demand for repayment or as soon thereafter as is
practicable. The Executive shall cooperate with the Company to effect any
clawback of compensation required by this Section 4.5 or any applicable law or
regulation. The Company shall be entitled to recovery of its reasonable legal
fees and costs incurred in enforcing its clawback rights. The Executive’s
obligations under this Section 4.5 shall survive termination or expiration of
this Employment Agreement and any termination of employment of the Executive.

4.6 Expenses; Expense Reports. The Company shall pay directly or reimburse the
Executive for all reasonable and necessary expenses and disbursements incurred
by the Executive for and on behalf of the Company in the performance of his
duties during the Term. The Executive shall submit to the Company, not less
frequently than once in each calendar month, reports of such expenses and
disbursements in form normally used by the Company together with associated
receipts or other documentation evidencing such expenses. The Company’s
obligations to pay for or reimburse the Executive for such expenses shall be
subject to compliance with this reporting obligation.



3
 

--------------------------------------------------------------------------------

4.7 Benefits. The Executive shall be entitled to participate in such pension,
profit sharing, group insurance, option, hospitalization and group health and
benefit plans and all other benefits and plans as the Company generally makes
available from time to time to its senior executives. In addition, the Company
shall pay term life insurance premiums on behalf of the Executive of
approximately Three Thousand Five Hundred Dollars ($3,500) per year, less such
deductions as shall be required to be withheld by applicable laws and
regulations.

4.8 Vacation. The Executive shall be entitled to paid vacation of 4 weeks per
year during which period all compensation and benefits shall be paid in full.
The Executive shall take his vacation at such times as the Executive and the
Company shall determine is mutually convenient. Unused vacation time shall
accrue or, at the option of the Company, may be canceled in exchange for
additional compensation equal to the Executive’s pro-rata Base Salary equivalent
for such unused vacation time.

4.9 Sick Days and Personal Days. The Executive shall be entitled to sick and
personal days off in accordance with the Company’s usual policies as set forth
in the Company’s Employee Handbook as in effect on the Effective Date, as the
same may be amended from time to time.

Section 5. Termination.

5.1 Death. This Employment Agreement shall terminate upon the death of the
Executive; provided, however, that the Company shall pay to the estate of the
Executive, within 30 days after his death, Base Salary and all other benefits as
set forth herein for the 12-month period immediately subsequent to the date of
the Executive’s death. Thereafter, the Company’s obligations hereunder shall
terminate.

5.2 Termination Due to Total Disability. Subject to the provisions of Section
6.2 hereof, in the event that the Executive is discharged due to his Total
Disability (as defined below), then this Employment Agreement shall be deemed
terminated and the Company shall be released from all obligations to the
Executive with respect to this Employment Agreement except obligations accrued
prior to such termination and those obligations provided in Section 6.2 hereof.

5.3 Termination For Cause; Resignation without Good Reason.

(a) In the event that the Executive is discharged for Cause (as defined below)
or the Executive resigns without Good Reason (as defined below), this Employment
Agreement shall be deemed terminated and the Company shall be released from all
obligations to the Executive with respect to this Employment Agreement, except
for obligations accrued prior to such termination. The foregoing shall not be
construed as a limitation of any rights or remedies available to the Company
with regard to any acts or omissions of the Executive that gave rise to the
termination for Cause.



4
 

--------------------------------------------------------------------------------

(b) As used herein, the term “Cause” shall only mean: (i) a deliberate and
intentional breach by the Executive of a substantial and material duty and
responsibility under this Employment Agreement that is not remedied, if capable
of being remedied, within 30 days after receipt of written notice by certified
mail return receipt requested from the Company specifying such breach; (ii) the
Executive’s conviction of, or pleading guilty or nolo contendere to, any crime
constituting a felony in the jurisdiction involved; (iii) the conviction of the
Executive of any crime involving moral turpitude; or (iv) gross negligence or
willful misconduct in the conduct of the Executive’s duties or willful refusal
or inability to perform such duties as may be delegated to the Executive which
are consistent with the Executive’s position as in effect just prior to such
delegation, and such conduct is not corrected by the Executive within 30 days
following receipt by the Executive of written notice from the Board of Directors
or the Chief Executive Officer, such notice to state with specificity the nature
of the breach, failure or refusal, gross negligence or willful misconduct
related to the Executive’s employment with the Company.

(c) As used herein, the term “Good Reason” shall mean the occurrence of any of
the following:

(i) the assignment to the Executive, without his consent, of any duties
inconsistent in any substantial and negative respect with his positions, duties,
responsibilities and status with the Company as contemplated hereunder or
diminution of such position, duties and status, if not remedied by the Company
within thirty (30) days after receipt of written notice thereof from the
Executive;

(ii) any removal of the Executive, without his consent, from any positions or
offices the Executive held as contemplated hereunder (except in connection with
the termination of the Executive’s employment by the Company for Cause or on
account of Total Disability pursuant to the requirements of this Employment
Agreement), if not remedied by the Company within thirty (30) days after receipt
of written notice thereof from the Executive;

(iii) a reduction by the Company of the Executive’s Base Salary as in effect as
contemplated hereunder, except in connection with the termination of the
Executive’s employment by the Company;

(iv) any termination of the Executive’s employment by the Company during the
Term that is not effected pursuant to the terms and provisions of this
Employment Agreement;

(v) any material breach by the Company of the terms of this Employment
Agreement, which is not remedied by the Company within thirty (30) days after
receipt of written notice thereof from the Executive;

(vi) the relocation of the Executive’s work location, without the Executive’s
consent, to a place more than seventy five (75) miles from the Company’s offices
located at 52-16 Barnett Avenue, Long Island City, New York; or

(vii) the failure by any successor to the Company to expressly assume all
obligations of the Company under this Employment Agreement, which failure is not
remedied by the Company within thirty (30) days after receipt of written notice
thereof from the Executive.



5
 

--------------------------------------------------------------------------------

5.4 Termination other than for Cause or without Good Reason, Death or due to
Total Disability. Subject to the terms and conditions of this Employment
Agreement, in the event that the Executive resigns for Good Reason or the
Company terminates the employment of the Executive other than for Cause, then
such termination shall be effective 30 days after the Executive’s receipt of
notice of termination or the Company’s receipt of notice of resignation and in
either event the Executive shall receive, as liquidated damages, an amount equal
to the Executive’s Base Salary that would have been paid by the Company pursuant
to Section 4.1 hereof for the longer of (i) the remainder of the then-current
Term or (ii) 6 months, such amount to be paid to the Executive by the Company at
such regular weekly or semi-monthly intervals as the Company makes payment of
its regular payroll in the regular course of business; provided that, in the
event of Executive’s death such amount shall become payable to the Executive’s
estate based on the Company’s regular payroll periods commencing within 90 days
following the Executive’s death; provided, further, that the Executive shall
cease to be entitled to any further payments under this Section 5.4 in the event
that he becomes engaged in other full-time employment.

5.5 Termination upon a Change of Control. (a) If, during the period commencing
on the 120th day immediately prior to a Change of Control (as defined below) and
ending on the 90th day immediately after a Change of Control, the Executive’s
employment shall have been terminated by the Company (other than for death,
Total Disability or Cause) or by the Executive for Good Reason, the Executive
shall receive, in cash, within 10 days of the date of such termination or
resignation of employment, an amount equal to three (3) times the total W-2
compensation received by the Executive pursuant to Sections 4.1 and 4.7 of this
Employment Agreement for the preceding 12-month period ending on the last
previous December 31, except that, in lieu of the actual Base Salary component
received during such period under Section 4.1 of this Employment Agreement,
there shall be substituted the annual Base Salary to which the Executive was
entitled as of the date of such termination or resignation of employment.

In the event that any payment (or portion thereof) to the Executive under this
Section 5.5(a) is determined to constitute an “excess parachute payment” under
Sections 280G and 4999 of the Internal Revenue Code of 1986, as amended, the
following calculations shall be made:

(i) The after-tax value to the Executive of the payments under this Section
5.5(a) without any reduction; and

(ii) The after-tax value to the Executive of the payments under this Section
5.5(a) as reduced to the maximum amount (the “Maximum Amount”) which may be paid
to the Executive without any portion of the payments constituting an “excess
parachute payment.”

If after applying the agreed upon calculations set forth above, it is determined
that the after-tax value determined under clause (ii) above is greater than the
after-tax value determined under clause (i) above, the payments to the Executive
under Section 5.5(a) shall be reduced to the Maximum Amount.”

(b) “Change of Control” as used herein, shall mean:



6
 

--------------------------------------------------------------------------------

(i) when any “person” as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and as used in Section 13(d) and
14(d) thereof, including a “group” as defined in Section l3(d) of the Exchange
Act, but excluding the Company or any subsidiary or any affiliate or the Company
or any employee benefit plan sponsored or maintained by the Company or any
subsidiary of the Company (including any trustee of such plan acting as trustee)
becomes the “beneficial owner” (as defined in Rule l3d-3 under the Exchange Act)
of securities of the Company representing 30% or more of the combined voting
power of the Company’s then outstanding securities; or

(ii) when, during any period of 12 consecutive months, the individuals who, at
the beginning of such period, constitute the Board of Directors (the “Incumbent
Directors”) cease for any reason other than death to constitute at least a
majority thereof; provided, however, that a director who was not a director at
the beginning of such 12-month period shall be deemed to have satisfied such
12-month requirement (and be an Incumbent Director) if such director was elected
by, or on the recommendation of or with the approval of, at least a majority of
the directors who then qualified as Incumbent Directors either actually (because
they were directors at the beginning of such 12-month period) or through the
operation of this proviso; or

(iii) the occurrence of a transaction requiring stockholder approval for the
acquisition of the Company by an entity other than the Company or a subsidiary
or an affiliate of the Company through purchase of assets, or by merger, or
otherwise.

5.6 Release. Payment of severance hereunder is conditioned on the Executive’s
execution and delivery of a general release in form and substance as shall be
reasonably requested by the Company. The Company shall also execute a similar
release in favor of the Executive.

5.7 Delayed Payments; Reimbursement of Costs and Expenses. (a) Any amount
payable under this Employment Agreement prior to the first date on which such
payment is permitted under Section 409A of the Internal Revenue Code of 1986, as
amended, shall instead be paid at the earliest date on which such payment may be
made in compliance with Section 409A.

(b) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A of the
Internal Revenue Code of 1986, as amended, (i) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, not be violated
with regard to expenses reimbursed under any arrangement covered by Section
105(b) of the Internal Revenue Code of 1986, as amended, solely because such
expenses are subject to a limit related to the period the arrangement is in
effect, and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred.



7
 

--------------------------------------------------------------------------------

Section 6. Disability.

6.1 Total Disability. In the event that after the Executive has failed to have
performed his regular and customary duties for a period of 90 consecutive days
or for any 180 days out of any 360-day period and before the Executive has
become Rehabilitated (as defined below), a majority of the members of the Board
of Directors of the Company (exclusive of the Executive if the Executive shall
then be a director) may vote to determine that the Executive is mentally or
physically incapable or unable to continue to perform such regular and customary
duties of employment and upon the date of written notice to the Executive by
certified mail, return receipt requested, of such majority vote, the Executive
shall be deemed to be suffering from a “Total Disability.” As used herein, the
term “Rehabilitated” shall mean such time as the Executive is able and willing
to return to full-time employment and commences to devote his time and energies
to the duties of his position and the affairs of the Company to a reasonable
extent and in a similar manner that he did prior to the disability.

6.2 Payment during Disability. In the event that the Executive is unable to
perform his duties hereunder by reason of a disability, prior to the time such
disability is deemed a Total Disability in accordance with the provisions of
Section 6.1 above, the Company shall continue to pay the Executive his Base
Salary and benefits pursuant to this Employment Agreement during the continuance
of any such disability. Upon a determination of Total Disability pursuant to the
provisions of Section 6.1 above, the Company shall pay to the Executive his Base
Salary pursuant to this Employment Agreement for the 12-month period immediately
subsequent to the date of determination of Total Disability.

Section 7. Disclosure of Confidential Information. The Executive recognizes that
he will have access to secret and confidential information regarding the Company
including, but not limited to, its customer lists, products, know-how and
business plans. The Executive acknowledges that such information is of great
value to the Company, is the sole property of the Company and has been and will
be acquired by him in confidence. In consideration of the obligations undertaken
by the Company herein, the Executive agrees to hold all such information in
strict confidence and will not, at any time, during his employment with the
Company and thereafter, reveal, divulge or make known to any person, any
information concerning the Company acquired by the Executive during the course
of his employment that is treated as confidential by the Company; provided, that
such information is not otherwise in the public domain or information that the
Executive could have and did learn separate and apart from his duties set forth
herein.

Section 8. Covenant Not to Compete.

8.1 Covenant Not to Compete. The Executive recognizes that the services to be
performed by him hereunder are special, unique and extraordinary. The parties
acknowledge and agree that it is reasonably necessary for the protection of the
Company that the Executive agree and, accordingly, the Executive does hereby
agree that, except as provided in Section 8.4, the Executive shall not, directly
or indirectly, at any time during the Restricted Period (as defined below)
within the Restricted Area (as defined below), engage in any Competitive
Business (as defined below), either on his own behalf or as an officer,
director, stockholder, partner, principal, trustee, investor, consultant,
associate, employee, owner, agent, creditor. independent contractor, co-venturer
of any third party or in any other relationship or capacity.



8
 

--------------------------------------------------------------------------------

8.2 Applicable Definitions. For purposes of this Employment Agreement, (i)
“Restricted Period” shall mean (A) in the event of a termination of the
Executive’s employment by the Company for Cause or by the resignation of the
Executive without Good Reason, the period of the Executive’s actual employment
hereunder plus 6 months after the date the Executive is no longer employed by
the Company and (B) in the event of a termination of the Executive’s employment
by the Company due to the Executive’s Total Disability or without Cause
(including termination resulting from a Change of Control) or by the resignation
of the Executive for Good Reason, the period of the Executive’s actual
employment hereunder; (ii) “Restricted Area” shall mean anywhere in the United
States; and (iii) “Competitive Business” shall mean the design, manufacture,
sale, marketing or distribution of (A) branded or designer footwear, apparel,
accessories and other products in the categories of products sold by, or under
license from, the Company or any of its affiliates and (B) other branded
products related to fashion or lifestyle.

8.3 Covenant Not to Solicit. The Executive hereby agrees that the Executive will
not, directly or indirectly, for or on behalf of himself or any third party, at
any time during the Restricted Period (i) solicit any customers of the Company
or (ii) solicit, employ or engage, or cause, encourage or authorize, directly or
indirectly, to be employed or engaged, for or on behalf of himself or any third
party, any employee or agent of the Company or any of its subsidiaries.

8.4 Exception. This Section 8 shall not be construed to prevent the Executive
from owning, directly and indirectly, in the aggregate, an amount not exceeding
one percent (1%) of the issued and outstanding voting securities of any class of
any company whose voting capital stock is traded on a national securities
exchange or in the over-the-counter market.

8.5 Severability. If any of the restrictions contained in this Section 8 shall
be deemed to be unenforceable by reason of the extent, duration or geographical
scope thereof, or otherwise, then the court making such determination shall have
the right to reduce such extent, duration, geographical scope, or other
provisions hereof, and in its reduced form this Section 8 shall then be
enforceable in the manner contemplated hereby.

8.6 Survival. The provisions of this Section 8 shall survive the termination of
the Executive’s employment as provided hereunder.

Section 9. Injunctive Relief; Remedies.

9.1 Injunctive Relief. The Executive acknowledges and agrees that, in the event
that the Executive shall violate or threaten to violate any of the restrictions
of Sections 7 or 8 hereof, the Company will be without an adequate remedy at law
and, therefore, shall have the right to seek monetary damages for any past
breach and equitable relief including specific performance and temporary or
permanent injunctive or mandatory relief against the Executive and/or any and
all persons acting directly or indirectly or under the direction of the
Executive to prevent or restrain any such breach in any court of competent
jurisdiction without the necessity of proving damages or posting any bond or
other security, and without prejudice to any other remedies that the Company may
have at law or in equity.



9
 

--------------------------------------------------------------------------------

9.2 Additional Rights and Remedies. The Executive further agrees that the
Company shall have the following additional rights and remedies:

(a) to recover all monies and other consideration derived or received by the
Executive as the result of any transactions constituting a breach of any of the
provisions of Section 10.1, which the Executive hereby agrees to account for and
pay over to the Company; and

(b) to recover reasonable attorneys’ fees incurred in any action or proceeding
in which it seeks to enforce its rights under Sections 7 or 8.

Each of the rights and remedies enumerated above shall be independent of the
other, and shall be severally enforceable, and all of such rights and remedies
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company under law or in equity.

Section 10. No Restrictions. The Executive hereby represents that neither the
execution of this Employment Agreement nor his performance hereunder will (i)
violate, conflict with or result in a breach of any provision of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under the terms, conditions or provisions of any contract,
Employment Agreement or other instrument or obligation to which the Executive is
a party, or by which he may be bound, or (ii) violate any order, judgment, writ,
injunction or decree applicable to the Executive. In the event of a breach
hereof, in addition to the Company’s right to terminate this Employment
Agreement, the Executive shall indemnify the Company and hold it harmless from
and against any and all claims, losses, liabilities, costs and expenses
(including reasonable attorneys’ fees) incurred or suffered in connection with
or as a result of the Company’s entering into this Employment Agreement or
employing the Executive hereunder.

Section 11. Arbitration.

11.1 Matters Subject to Arbitration. Except with regard to any other matters
that are not a proper subject of arbitration, all disputes between the parties
hereto concerning the performance, breach, construction or interpretation of
this Employment Agreement or any portion thereof, or in any manner arising out
of this Employment Agreement or the performance thereof, shall be submitted to
binding arbitration, in accordance with the rules of the American Arbitration
Association. The arbitration proceeding shall take place at a mutually agreeable
location in New York County, New York or such other location as agreed to by the
parties.

11.2 Award Binding. The award rendered by the arbitrator shall be final, binding
and conclusive, shall be specifically enforceable, and judgment may be entered
upon it in accordance with applicable law in the appropriate court in the State
of New York, with no right of appeal therefrom.

11.3 Expenses of Arbitration. Each party shall pay its or his own expenses of
arbitration, and the expenses of the arbitrator and the arbitration proceeding
shall be equally shared.



10
 

--------------------------------------------------------------------------------

Section 12. General Provisions.

12.1 Assignment. This Employment Agreement, as it relates to the employment of
the Executive, is a personal contract and neither this Employment Agreement nor
any right or interest may be assigned by the Executive without the prior written
consent of the Company.

12.2 Entire Employment Agreement. This Employment Agreement constitutes and
embodies the full and complete understanding and Employment Agreement of the
parties with respect to the Executive’s employment by the Company superseding
all prior understanding and Employment Agreements, whether oral or written,
between the Executive and the Company.

12.3 Amendments. This Employment Agreement shall not be amended, modified or
changed except by an instrument in writing executed by the party to be charged.
The invalidity of one or more provisions of this Employment Agreement shall not
invalidate any other provision of this Employment Agreement.

12.4 Binding Effect. This Employment Agreement shall inure to the benefit of, be
binding upon and enforceable against, the parties hereto and their respective
successors, heirs, beneficiaries and permitted assigns.

12.5 Headings. The headings and captions under sections and paragraphs of this
Employment Agreement are for convenience of reference only and do not in any way
modify, interpret or construe the intent of the parties or affect any of the
provisions of this Employment Agreement.

12.6 Notices. All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when delivered by hand or sent by certified or registered
mail, return receipt requested and postage prepaid, overnight mail or courier or
telecopier, addressed, if to the Company, to the Company’s principal offices,
Attn: Chief Executive Officer, and if to the Executive, at the address of the
Executive’s personal residence as maintained in the Company’s records, or at
such other address as any party shall designate by notice to the other party
given in accordance with this Section 12.6.

12.7 Governing Law. This Employment Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
such State’s conflicts of laws provisions and each of the parties hereto
irrevocably consents to the jurisdiction and venue of the federal and state
courts located in the State of New York, County of New York.

12.8 Counterparts. This Employment Agreement may be executed in two or more
counterparts, each of which shall be deemed and original, but all of which taken
together shall constitute one of the same instrument.



11
 

--------------------------------------------------------------------------------

12.9 Waiver of Breach; Partial Invalidity. The waiver by either party of a
breach of any provision of this Employment Agreement shall not operate or be
construed as a waiver of any subsequent breach. If any provision, or part
thereof, of this Employment Agreement shall be held to be invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and not in any way affect or render invalid or unenforceable any other
provisions of this Employment Agreement, and this Employment Agreement shall be
carried out as if such invalid or unenforceable provision, or part thereof, had
been reformed, and any court of competent jurisdiction or arbitrators, as the
case may be, are authorized to so reform such invalid or unenforceable
provision, or part thereof, so that it would be valid, legal and enforceable to
the fullest extent permitted by applicable law.

12.10 Facsimile or Electronic Mail Signatures. Signatures hereon which are
transmitted via facsimile or electronic mail shall be deemed original
signatures.

12.11 Representation by Counsel; Interpretation. The Executive acknowledges that
the Executive has been represented by counsel, or has been afforded the
opportunity to be represented by counsel, in connection with this Employment
Agreement. Accordingly, any rule or law or any legal decision that would require
the interpretation of any claimed ambiguities in this Employment Agreement
against the party that drafted it has no application and is expressly waived by
the Executive. The provisions of this Employment Agreement shall be interpreted
in a reasonable manner to give effect to the intent of the parties hereto.

12.12 Construction. Whenever the word “including” or any variant thereof is used
herein, it shall mean “including, without limitation.”

 

 

[Signature page follows]

 

12
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first set forth above.

STEVEN MADDEN, LTD.

 

By /s/ Edward R. Rosenfeld

Name: Edward R. Rosenfeld

Title: Chief Executive Officer

 

EXECUTIVE

 

 

/s/ Awadhesh Sinha

Awadhesh Sinha

 

 

